DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 2 Feb. 2021 has been entered.
Claims 1-9, 11, 12 and 14-21 are currently pending. Claims 1-7 and 16-20 are withdrawn as being directed to a non-elected invention. Claims 8, 9, 11, 12, 14, 15 and 21 are considered here.

Withdrawn Rejections
The rejection of claims 14 and 15 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the claim amendments in the Response of 2 Feb. 2021.
The rejection of claims 8, 9, 11, 12 and 21 under 35 U.S.C. 103 as being unpatentable over the combination of Solovey in view of Segal is withdrawn in view of the claim amendments in the Response of 2 Feb. 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8, 9, 11, 12, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Solovey et al., The Journal of clinical investigation 101.9 (1998): 1899-1904 in view of each of US Patent Pub. 2004/0110241 to Segal (cited in IDS of 11 June 2019) and US Patent Pub. 20130330721 to Tang et al.
Solovey teaches a method comprising: (a) enhancing a concentration of circulating endothelial cells (CECs) in a peripheral blood sample obtained from human subjects having sickle cell disease (SCD) (using immunomagnetic isolation); (b) examining the circulating endothelial cells for the presence of one or more coagulation factors (including tissue factor (TF), von Willebrand factor (vWf) and thrombomodulin), and (c) correlating an amount of the CECs which exhibit the one or more coagulation factors to the potential of the mammalian subject to exhibit premature coagulation (the percentage of CECs expressing TF was significantly elevated in SCD patients relative to normal patients, with higher levels in patients exhibiting or at the onset of an acute vascular occlusive event) (entire doc, including under METHODS and RESULTS (particularly under TF antigen)).  The antigens were determined using labeled antibodies against the detected markers via immunocytochemistry (p. 1900, under Fluorescence microscopy).  Solovey further teaches that CECs that carry the TF antigen also carry Factor VII/VIIa, indicating that the TF is functionally active in initiating coagulation (p. 1902-1903, under TF function).
Claims 8, 9, 11, 12, 15 and 21 differ from Solovey in that: Solovey does not expressly teach a method of determining a potential of a mammalian subject for exhibiting premature 
Segal teaches a method of diagnosing an endothelial disease/disorder such as a coagulation disorder, comprising: obtaining a blood specimen from a patient; isolating/measuring CECs from the sample; determining the presence of one or endothelial  cell markers in the CEC sample, wherein the marker(s) can include TF, vWf, thrombomodulin and/or one or more procoagulant factors; and using the surface phenotype of the CECs as a diagnostic or prognostic indicator of vascular health (e.g., determining whether the patient is at risk for a coagulation-related disease, such as atherosclerosis, stroke, thrombosis, coagulopathy or the like) (entire document, including [0020]-[0039]; Examples 1-3; claims).  Segal further teaches that the diagnostic/prognostic method can be based on a correlation between CEC marker expression and cardiovascular events ([0026]; [0032]; claim 2).
Tang teaches a method for isolating rare cells such as CECs from a biological sample such as blood, comprising disposing the sample on a side of a porous microfilter (i.e. a porous matrix) and applying pressure to the sample (entire doc, including [0008]-[0018]; [0078]; [0088]; [0089]; [0115]-[0118]; [0154]-[0163]; [0207]-[0210]; [0262]-[0290]).  Tang teaches that a pore size in the range of about 8-14 µm is effective in isolating rare cells from blood, and that the pore size can be adjusted to optimize the isolation of a desired cell type ([0115]-[0118]). Tang further teaches that the method can further comprise subjecting the isolated cells to various assays/analyses, e.g., flow cytometry, immunocytochemistry, etc. ([0207]-[0290]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the microfiltration method of Tang to isolate CECs for use in the diagnostic/prognostic method of Solovey/Segal (e.g., as a preparatory step to the immunomagnetic isolation of Solovey or in lieu thereof) because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  Using the method of Tang to isolate CECs used in the diagnostic/prognostic method of Solovey/Segal 
With respect to claim 20, Solovey teaches examining the CECs for the presence of TF, thrombomodulin and vWf.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Solovey in view of each of Segal and Tang, as applied to claims 8, 9, 11, 12, 15 and 21, further in view of Coumans et al., PloS one 8.4 (2013): e61774, as evidenced by Clarke et al., Journal of Thrombosis and Haemostasis 6.6 (2008): 1025-1032.
Claim 14 differs from the combination of Solovey in view of each of Segal and Tang, as applied to claims 8, 9, 11, 12, 15 and 21, in that: the pressure applied is about 1-30 mbar. 
Coumans teaches that when using filtration methods to isolate relatively large rare cells from blood, the parameters of pore size and pressure can be adjusted to optimize the recovery of target cells (i.e. that pore size and pressure are result-effective variables) (entire doc, including under Results and Discussion).  Coumans further teaches that a pore size of 8 µm and a pressure of about 10-30 mbar was effective for processing cells having an average diameter of about 15-20 µm (Fig. 8 and accompanying text; caption to Fig. 6). Clarke evidences that CECs have a similar size with a mean diameter of about 21.5 µm (Clarke, Fig. 1A; p. 1028, last ¶).
.

Response to Arguments
Applicant’s arguments in the Response of 2 Feb. 2021 have been considered but are moot in view of the new grounds of rejection herein.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.